 

Exhibit 10.1

 

Loan Agreement

 

The Loan Agreement (the "Agreement") is entered into as of December 23, 2014
between the following two parties:

 

(1) Lee, Shu-Fen (the "Lender")

 

(2) Action Holdings Financial Limited, a corporation duly organized and existing
under the laws of British Virgin Islands, having its principal office at
TrustNet Chamber, P.O. Box 3444, Road Town, Tortola, British Virgin Islands.
(the "Borrower")

 

The Lender and the Borrower will each be referred to as a "Party" and
collectively referred to as the "Parties."

 

WHEREAS, the Borrower wishes to borrow a short-term loan from the Lender for its
short-term payments and the Lender agrees to provide such loan to the Borrower
for such specified purpose.

 

NOW THEREFORE, the Parties agree as follows:

 

1.The Lender agrees to provide the loan at amount NTD10,000,000 (the “Loan”) to
the Borrower and agrees to remit such Loan to the account owned by the Borrower
(No. 015540322880 at Chinatrust Bank) upon the effective date of this Agreement.

 

2.Term for the Loan shall be from December 23, 2014 to December 22, 2015 (the
“Term”) with a fixed interest rate at 1.5%. The principal amount of the Loan
together with the accrued interest shall be paid in one lump sum before December
31, 2015.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
hereinabove set forth.

 

Lender: Lee, Shu-Fen

 

Borrower: Action Holdings Financial Limited

 

 

